Exhibit 10.1

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




 
 
 
ENERGY MARKETING AGREEMENT
for
Electric Power
 
 
Between
 
 
DTE ENERGY TRADING, INC.
a Michigan corporation with offices at
414 South Main Street, Suite 200
Ann Arbor, MI 48104
Telephone:  (734) 887 - 2121
Fax:  (734) 887 - 2235
 
 
and
 
 
SUMMER ENERGY, LLC
a Texas LLC with an office at
800 Bering Drive, Ste. 250
Houston, TX 77057
Telephone: 713-375-2789
Fax: 713-493-7269
 
 
 
 
CONFIDENTIAL
 
 
 
 
Effective Date:  April 1, 2014
 
 
 
 



 
 

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




TABLE OF CONTENTS
 
 
Article 1 Definitions
Article 2 Nature of Relationship
Article 3 Purchase Contracts
Article 4 Sale Contracts 
Article 5 Lockbox Agreement, Lockbox Account and Minimum balance 
Article 6 Reporting Obligations / Audit Rights 
Article 7 Fees                              
Article 8 Credit Support 
Article 9 Insurance 
Article 10  Master Netting Agreement 
Article 11 New Opportunities and Non-Solicitation 
Article 12 Licensing of Trademarks and Copyrighted Materials 
Article 13 Representations and Warranties 
Article 14 Indemnification 
Article 15 Limitation of Liability 
Article 16 Events of Default; Remedies 
Article 17 Miscellaneous 
1
4
8
10
11
14
16
17
17
19
19
20
20
21
21
21
23



 
Exhibits
     
Exhibit 1
ISDA Master Agreement
Exhibit 2
Pledge Agreement
Exhibit 3
Sale Contracts – End-user Base Agreement & Ordering Exhibit
Exhibit 4
Credit Agreement
Exhibit 5
Lockbox Agreement
Exhibit 6
Security Agreement
Exhibit 7
Approved Service Territories
Exhibit 8
Notices
Exhibit 9
Transfer Price Schedule


 
 

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




THIS ENERGY MARKETING AGREEMENT together with all exhibits and any written
supplements hereto (collectively, the “Agreement”) is made and entered into as
of this 1st day of April 2014 (the “Effective Date”), by and between DTE ENERGY
TRADING, INC., a Michigan corporation (“Provider”), and SUMMER ENERGY, LLC, a
Texas limited liability company (“Client”).  Each of Provider and Client may be
referred to herein individually as a “Party” or collectively as “Parties”.
 
WHEREAS, Provider is engaged in the business of purchasing and selling
electricity and ancillary services; and
 
WHEREAS, the Parties desire to enter into an arrangement whereby Client will
purchase its electric power and associated services requirements from Provider,
and Provider will provide to Client certain credit facilities to assist Client
in the purchase of its electric power and associated services requirements from
Provider and in Client’s sale of electric power and associated services to its
various Customers, subject to the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
ARTICLE 1
DEFINITIONS
 
1.1
“Affiliate” means, with respect to a Party, any other entity that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Party.  For this purpose, “control” means
the direct or indirect ownership of fifty percent (50%) or more of the
outstanding capital stock or other equity interests having ordinary voting
power.

 
1.2
“Bad Debt” means “bad debt” as set forth in Section 166 of the Internal Revenue
Code of 1986, as amended, along with Internal Revenue Service publication 535
entitled “Business Expenses.”

 
1.3
“Bank” means the third party financial institution or other institution legally
permitted to administer lockbox and demand accounts that is a party to any
lockbox agreement in place between the Parties.

 
1.4
“Bankrupt” or “Bankruptcy” means, with respect to a Person, (i) the commencement
of any voluntary or involuntary case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to such Person, or seeking to adjudicate
such Person a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to such Person or its debts, or (B) seeking

 


 
1

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




 
appointment of a receiver, trustee, custodian or other similar official for it,
or for all or any substantial part of its assets, (ii)  the making of a general
assignment for the benefit of such Person’s creditors; (iii) the inability of
such Person to, or the admission by such Person of its inability to, pay its
debts as they become due.

 
1.5
“Business Day” means any day except a Saturday, Sunday, or a Federal Reserve
Bank holiday.  A Business Day shall open at 8:00 a.m. and close at 5:00 p.m.
local time for the relevant Party’s principal place of business.  The relevant
Party, in each instance unless otherwise specified, shall be the Party to whom
the notice, Payment or delivery is being sent and by whom the notice or Payment
or delivery is to be received.

 
1.6
“Credit Agreement” means the Credit Agreement dated as of the date hereof
between Provider and Client in the form of the credit agreement attached hereto
as Exhibit 4.

 
1.7
“Credit Documents” has the meaning set forth in the Credit Agreement.

 
1.8
“Customer” means as the context may require any of the following: (1)
Residential Customer; (2) Small Commercial Customer; (3) Industrial Customer;
(4) Governmental Entity and (5) Third-Party Purchaser.

 
1.9
“Event of Default” has the meaning set forth in Section 16.1.

 
1.10
“Full Requirements Service” means the full electricity requirements (including,
without limitation, energy, resource adequacy requirements under the applicable
independent system operator’s FERC accepted tariff, ancillary services and firm
transmission service) of Client’s Customers.

 
1.11
“Governmental Entity” means any federal, state, local or foreign government or
any court of competent jurisdiction, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign.

 
1.12
“Gross Margin” means all Client revenues, less cost of goods sold, for any one
month.  For the purposes of this definition, cost of goods sold shall mean all
commodity charges and related commodity charges, transmission charges and
related transmission charges and any other services provided under this
Agreement.

 
1.13
“Industrial Customer” means any entity that is a purchaser of energy in excess
of a total aggregate amount of eight thousand seven hundred and sixty (8,760)
MWh per year, which has one or more operations sites located within the
Specified Geographic Region and which agrees to purchase energy from Client.

 
1.14
“ISDA Master Agreement” means the International Swaps and Derivatives
Association, Inc.’s pre-printed terms for the 2002 Master Agreement, the
Schedule thereto and the ISDA published Physically Settled Power Transactions
Annex thereto as modified by the Parties and to be executed concurrently
herewith and attached hereto as Exhibit 1.

 
1.15
“Lockbox Account” has the meaning set forth in Section 5.1.

 


 
2

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




1.16
“Load Serving Entity” or “LSE” means an entity that provides electric service to
retail customers and wholesale customers.  Load Serving Entities include REPs.

 
1.17
“Monthly Purchase Obligations” means, with respect to a specified calendar
month, the aggregate Purchase Obligations incurred for such month.

 
1.18
“Monthly Sale Obligations” means, with respect to a specified calendar month,
the aggregate Sale Obligations incurred for such month.

 
1.19
“MWh” means one megawatt hour.

 
1.20
“Payment” or “Payment Obligations” means, as the context may require, (i) any
and all obligations incurred by a Party to transfer cash to the other Party,
whether by netting or otherwise, under this Agreement and (ii) any and all
obligations incurred by a Party to transfer cash to a third party in connection
with its obligations under this Agreement.

 
1.21
“Pledge Agreement” has the meaning set forth in the Credit Agreement.

 
1.22
“Purchase Contract” means an agreement for the purchase of Full Requirements
Service by Client from Provider, which such agreement has been entered into
pursuant to and is governed by the ISDA Master Agreement solely for Client’s
Customers.

 
1.23
“Purchase Obligation” means an obligation to purchase Full Requirements Service
incurred by Client pursuant to a Purchase Contract.  Such obligations may be
expressed in MWhs, in dollars or as a percentage of monthly delivery.

 
1.24
“Qualified Scheduling Entity” or “QSE” means a market participant that is
qualified by ERCOT to submit Balanced Schedules and Ancillary Services (as
defined in ERCOT’s tariff) bids and settle payments with ERCOT.

 
1.25
“REP” means an unregulated retail electric provider that is qualified by the
Public Utility Commission of Texas (“PUCT”) and then certified by The Electric
Reliability Council of Texas (“ERCOT”), or other utility in whose territory the
energy services company will participate, to provide end-use consumption of
natural gas and/or electric energy.

 
1.26
“Residential Customer” means any purchaser of Full Requirements Service for
personal, non-commercial, non-industrial consumption from Client in the
Specified Geographic Region.

 
1.27
“Sale Contract” means an agreement for the sale of Full Requirements Service by
Client to a Customer, which has been entered into pursuant to and is governed by
a contract substantially similar to Exhibit 3.

 
1.28
“Sale Obligation” means an obligation to sell Full Requirements Service incurred
by Client pursuant to a Sale Contract.  Such obligations may be expressed in
MWhs or in dollars.

 


 
3

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




1.29
“Security Agreement” has the meaning set forth in the Credit Agreement and is
attached here to as Exhibit 6.

 
1.30
“Service Territory” means any of the approved NERC regions, ISOs and electric
utilities listed in Exhibit 7.

 
1.31
“Small Commercial Customer” means an entity that is neither a residential nor
industrial purchaser of Full Requirements Service up to a total aggregate of
seven hundred and thirty (730) MWh per month or eight thousand seven hundred and
sixty (8,760) MWh per year, which has one or more commercial operations located
within the Specified Geographic Region and which agrees to purchase Full
Requirements Service from Client.

 
1.32
“Specified Geographic Region” means the geographic service area that encompasses
the Service Territory listed in Exhibit 7.

 
1.33
“Speculative Trading” means (i) any and all Trading, whether exchange based or
over-the-counter, engaged in for the purpose of financial gain only or (ii) any
and all Trading (a) not directly related to hedging, mitigating or locking in
risks or (b) that creates a risk position with regard to market price or volume.

 
1.34
“Third-Party Purchaser” means an entity that agrees to purchase electric power
and/or associated services from Client other than a Residential Customer; Small
Commercial Customer or Governmental Entity.

 
1.35
“Third-Party Seller” means an entity other than Provider that agrees to sell
electric power and/or associated services and/or transmission to Client through
Provider.

 
1.36
“Trading” means the buying or selling of electric power and related products,
including without limitation ancillary services and incurring any obligation to
buy or sell electric power whether contingent or actual.

 
ARTICLE 2
NATURE OF RELATIONSHIP
 
The purpose of this Agreement is to establish a relationship between the Parties
whereby (i) Provider will (a) sell Full Requirements Service to Client and (b)
provide credit support to Client and, in exchange, (ii) Client will (b) purchase
all of its Full Requirements Service from Provider, and (b) pay Provider fees
for such services.  Without limiting the generality of the foregoing, the
Parties agree to the following:
 
2.1
It is expressly understood and agreed that the relationship between Provider and
Client described herein or established hereby is not a joint venture or a
partnership.

 
2.2
Client agrees that it will be solely responsible for conducting and managing its
day-to-day business activities, including without limitation Customer
enrollments and de-enrollments, customer service, ERCOT settlements,
transmission and distribution charge

 


 
4

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




 
payments, and Customer collection activities and shall use commercially
reasonable efforts to market electric power and associated services under this
Agreement in the Service Territory.

 
2.3
Client shall be named as the purchaser in all Purchase Contracts and the seller
in all Sale Contracts, and Client shall be solely responsible for the
performance of its obligations under such contracts.  Except for obligations
undertaken by Provider pursuant to Purchase Contracts between Provider and
Client, Provider specifically disclaims any and all liability under such
contracts and Client acknowledges and agrees that Provider shall have no
liability under such contracts.

 
2.4
Provider shall not be subject to margining with respect to fixed-price hedges or
physical fixed price supply with Client.  Provider shall provide applicable
credit support in the bi-lateral market for transactions entered into to support
this Agreement.  Client acknowledges that Provider and/or Provider’s Affiliates
conduct all risk management activities on their own behalf.  Client further
recognizes that neither Provider nor any of its Affiliates is currently
registered as an “investment advisor” with the Securities and Exchange
Commission or any state or federal regulatory agency or as a “commodity trading
advisor” with the Commodity Futures Trading Commission or the National Futures
Association, and neither Provider nor any of its Affiliates holds itself out
generally to the public or to Client as such.

 
2.5
Client agrees not to misrepresent to third parties its relationship with
Provider, as such relationship is described in this Agreement.  Provider shall
have the right to review and approve any and all Client press releases
mentioning or making reference to Provider or implying that Provider is
associated with Client.  In the event that Provider determines in its sole,
reasonably exercised discretion that Client has misrepresented its relationship
with Provider under this Agreement, such misrepresentation shall be deemed to be
an Event of Default.

 
2.6
It is expressly understood and agreed that nothing in this Agreement changes the
employment relationship between Client and its employees, nor does it change the
employment relationship between Provider and its employees.  Client’s employees,
contractors, and agents are not employees, contractors and agents of Provider,
and it is the Parties’ intent that nothing in this Agreement or in any other
agreement shall be deemed to constitute or be construed as making Client’s
employees, contractors and agents, employees, contractors or agents of
Provider.  In addition, nothing in this Agreement or any other agreement shall
be construed to create a joint or co-employment relationship between the
Parties.  Client is solely responsible for any employment related costs and
expenses associated with its employees including, but not limited to,
recruiting, taxes, benefits, workers compensation, unemployment insurance,
equipment, tools, materials, and supplies.

 
2.7
As a condition precedent to the effectiveness of this Agreement, Client shall
have in

 


 
5

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




 
place an acceptable statement of trading as determined in Provider’s sole and
reasonable discretion and Client will have provided to Provider a copy of such
statement of trading.

 
2.8
Client shall provide to Provider the right and shall request its bank to permit
Provider such right, and documentation, including detail on account(s)
transactions, requested, so as to view and monitor Client’s main or operational
account(s) that Client will use to pay its debt obligations, including without
limitation salaries and benefits allocations.

 
2.9
Provider will register a QSE account with ERCOT on Client’s behalf.  The QSE
account will be used for scheduling daily bi-lateral transactions for Energy and
Ancillary Services as well as financial settlements with ERCOT.

 
2.10
Provider will provide Client the opportunity to purchase financial and physical
hedges, including New York Mercantile Exchange (“NYMEX”) futures, basis, call
options, put options and ERCOT Market Clearing Price for Energy transactions,
only for the benefit of Customers and potential Customers and as further
provided for herein pursuant to the terms of the ISDA Master

 
Agreement.  Client shall purchase all of its financial and physical hedges
through Provider.  Client shall not engage in any Speculative Trading and any
such transaction shall be an Event of Default.  Pursuant to Article 6, Client
shall provide to Provider documentation on a monthly basis to demonstrate and/or
substantiate that all Purchase Obligations are aligned with offsetting Sales
Contracts, provided, however, that from time to time Client may enter into such
Purchase Obligations for the purpose of supplying potential Sales Contracts,
which Client has a reasonable likelihood of signing and supplying during such
time period.  Notwithstanding anything in this Agreement to the contrary, Client
shall not carry any net long or short position in excess of XXXXX of its load
obligations to its Customers.  Such net long or short position shall be an Event
of Default.
 
2.11
Provider acknowledges that, with respect to hedging, Client, for its Customers,
will require odd lots, as well as small quantities, and Client agrees that such
odd lots and small quantities will be priced, accordingly.

 
2.12
Client agrees that, upon Provider’s request, Client shall transfer Client’s
deposit accounts and all funds held therein to an account at a financial
institution approved by Provider and Client, which such approval shall not be
unreasonably withheld by either Party, from time to time during the term of this
Agreement, but in no event more frequently than once per year commencing on the
date Provider first requests such transfer.  Upon such request by Provider,
Client represents and warrants that the deposit accounts the funds were
transferred from are closed and that no other deposit account is opened other
than the Provider requested accounts.

 
2.13
Client has entered into the third party billing service agreement, as may be
amended from time to time (“XXXXX Agreement”), between Client and XXXXX.

 
 
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE COMMISSION.
XXXXX INDICATES REDACTED LANGUAGE.

 
6

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




2.14
Client shall immediately provide written notice to Provider in the event of any
material change in Client’s business, including without limitation, any
litigation and/or regulation proceeding and/or threat of litigation and/or
regulation proceeding, any Customer of Client that is involved in Bankruptcy or
threat of Bankruptcy or any event obligating Client to file a claim or notice
under its insurance policies as set forth in such policies.

 
2.15
Provider may request, and Client shall accommodate Provider during a Business
Day and upon reasonable notice, to perform site visits to Client’s offices as
part of Provider’s audit rights under this Agreement.

 
2.16
Provider may review and provide comments to Client with respect to the pro forma
“Sale Contract” – End-user Base Agreement & Ordering Exhibit to be attached as
Exhibit 3 hereto no later than thirty (30) days after the execution of this
Agreement and such agreed to form shall be inserted as Exhibit 3.

 
2.17
Provider and Client will enter into the applicable ERCOT agreement(s) that
transfer qualified scheduling entity rights and obligations to Provider, on
terms acceptable to Provider, for the provision by Provider under this Agreement
of credit support with the ERCOT.  Provider will not be required to provide any
form of collateral other than a guaranty to ERCOT and such guaranty obligations
shall not exceed XXXXX.  The foregoing is a condition precedent to the
obligations of Provider under this Agreement.  Provider will pass through to
Client all costs related to ERCOT, including without limitation all reserve
requirements, other ancillary services and uplift charges.  The Parties agree
that pass through costs are not a part of the Transfer Price.

 
2.18
Client’s anticipated capacity and energy requirements for the first two contract
years are:

 
Contract Year
Capacity
Nominal Energy
1
XXXXX MW
XXXXX MWh
2
XXXXX MW
XXXXX MWh
3
XXXXX MW
XXXXX MWh



 
2.19
Client shall have a minimum take-or-pay load requirement of XXXXX MWh/yr.

 
2.20
All capacity to be charged by Provider to Client is embedded in the Transfer
Price; provided however, that in the event the required capacity ever exceeds
one hundred and twenty percent (120%) of energy demands, Provider will pass
through the incremental cost.

 
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE COMMISSION.
XXXXX INDICATES REDACTED LANGUAGE.


 
7

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]


 
ARTICLE 3
PURCHASE CONTRACTS
 
3.1
In order to obtain supply Full Requirements Service, Client shall enter into
Purchase Contracts with Provider.  Client shall purchase directly from Provider
one hundred percent (100%) of the Monthly Sale Obligations pursuant to the terms
of a confirmation and the ISDA Master Agreement attached hereto as Exhibit 1.

 
3.2
Client will purchase its electric power and associated services requirements to
service the Customers (i) directly from Provider pursuant to the ISDA Master
Agreement to serve Customers of Client in respect of Full Requirements Service,
(ii) indirectly from an Approved Third Party Seller through Provider pursuant to
the arrangement described in this Section 3.2 below and (iii) directly from
Provider, upon mutual agreement and pursuant to the ISDA Master Agreement, to
serve customers of Client which are not in the Specified Geographic Region.

 
 
A.
If Client elects to purchase from Third Party Sellers, (which, for purposes of
this Section 3.2, must be designated by Provider as “Approved Third Party
Sellers”, as defined in Section 3.2(C), Client will be limited to a transaction
that contains the same quantity, delivery point(s), delivery period and services
as provided by Provider to Client.  Client will do so through Provider pursuant
to the procedure described in this Section 3.2 and subject to a pass through fee
of XXXXX per MWh in addition to the Transfer Price set forth in Section 7.2.  In
such event, Client shall negotiate the terms and conditions of such purchase
transactions with such Approved Third Party Seller and the Approved Third Party
Seller must agree that Provider and not Client will actually purchase the
electric power and if applicable associated services from the Approved Third
Party Seller.  Such transactions shall be executed pursuant to the agreed upon
terms of the transaction and shall be governed by the master agreement then in
place between such Approved Third Party Seller and Provider.  No third party
will be approved as an Approved Third Party Seller unless a master agreement
exist between such third party and Provider and adequate credit is
available.  If the Approved Third Party Seller so agrees to such transaction,
then as the Approved Third Party Seller performs, Provider will simultaneously
provide such performance to Client under the same or similar commercial terms
previously negotiated with the Approved Third Party Seller and under the terms
and conditions of this Agreement and the ISDA Master Agreement, including
without limitation the XXXXX per MWh pass through fee and the Transfer Price set
forth in Section 7.2.

 
 
B.
The following additional conditions shall apply to the purchase of electric
power and/or associated services from an Approved Third Party Seller by Client:

 
 
(i)
any transaction with an Approved Third Party Seller shall be purchased on a cost
plus basis for a term not to exceed the term of

 
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE COMMISSION.
XXXXX INDICATES REDACTED LANGUAGE.

 
 
8

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




 
the Agreement, provided that such request is made by one of Client’s principals;

 
 
(ii)
in connection with Section 3.2(A), no Approved Third Party Seller transaction
will be entered into for a quantity of greater than an overall limit of XXXXX
MWh per month without the consent of Provider;

 
 
(iii)
Provider will verbally confirm the quantity under a transaction after Client
provides notice to Provider that such transaction terms are agreed to.  Provider
will then enter into the transaction and will be the confirming party in such
transaction;

 
 
(iv)
all transactions must be communicated in writing to Provider from Client within
two (2) hours of entering into the respective transaction and no later than two
(2) hours prior to the scheduling deadline;

 
 
(v)
no real-time electric power and/or associated services will be provided by
Provider for Client if the Approved Third Party Seller’s electric power and/or
associated services is curtailed by Force Majeure (as defined in the ISDA Master
Agreement), unless Provider, at its sole option, agrees to perform this service;
and

 
 
(vi)
Client shall not enter into transactions for the purchase of electric power
and/or associated services Service with more than XXXXX  Approved Third Party
Seller’s outstanding at any one time.

 
 
C.
Prior to negotiating a purchase with any Third-Party Seller, Client shall
provide the name of such Third-Party Seller to Provider.  Provider may
investigate the creditworthiness of each such Third-Party Seller and shall
notify Client in writing of those Third-Party Sellers that satisfy Provider’s
credit requirements (the “Approved Third Party Sellers”) and those that do not
satisfy Provider’s credit requirements (the “Unapproved Third Party
Sellers”).  Provider shall have the right to change its credit requirements at
any time and such right shall be exercisable by Provider in its sole discretion
and without prior notice to Client.  Provider shall have the right, upon written
notice to Client, to change the status of any Third-Party Seller from an
Approved Third Party Seller to an Unapproved Third Party Seller or vice
versa.  There will be no Approved Third Party Seller electric power and/or
associated services purchase unless a fully executed master agreement exists
between Provider and Third Party Seller.

 
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE COMMISSION.
XXXXX INDICATES REDACTED LANGUAGE.


 
9

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




 
D.
Provider shall use reasonable efforts to notify Client of the initial status of
any Third-Party Seller within two (2) Business Days of Client’s first providing
the name of such Third-Party Seller to Provider; provided, however, that failure
of Provider to notify Client within such period shall not constitute or be
construed as a designation of such Third-Party Seller as an Approved Third Party
Seller.

 
3.3
Unless Client has obtained the prior written approval of Provider, the Monthly
Purchase Obligations relating to any one (1) calendar month (exclusive of any
Purchase Obligations incurred in any prior calendar month) shall not exceed
XXXXX MWh per month (the “Monthly Purchase Limit”).  If, at any time, Client
exceeds the then current Monthly Purchase Limit without Provider’s prior written
approval, such occurrence shall be an Event of Default; provided, however, that
Provider may, in its sole discretion, waive its rights that arise from such
Event of Default and negotiate with Client to increase the Monthly Purchase
Limit.  The Monthly Purchase Limit may be reviewed from time-to-time by
Provider.  Provider and Client will negotiate in good faith to, increase the
Monthly Purchase Limit as requested by Client; provided, however, that no such
increase shall be effective unless it is evidenced in a writing signed by
Provider and Client.

 
ARTICLE 4
SALE CONTRACTS
 
4.1
In order to sell Full Requirements Service, Client will enter into Sale
Contracts with its Customers, subject to the terms and conditions relating to
Sales Contracts set forth below.

 
4.2
With respect to Sale Contracts between Client and its Customers:

 
 
a.
Client shall use the form of agreement depicted in Exhibit 3 (this form of
agreement shall have been approved by Provider prior to the execution of this
Agreement).  If, at any time, Client desires to change the form of agreement it
offers to its Customers, Client shall request that Provider review and approve
the new proposed form and shall obtain approval from the applicable regulatory
body having jurisdiction over such agreement.  Upon agreement of both Parties as
to the new agreement form, the Parties shall execute a written amendment to this
Agreement whereby the new form shall replace the form of agreement currently
depicted in Exhibit 3.  Notwithstanding the foregoing, Provider may request
changes to the form of agreement that Client offers to its Customers and subject
to applicable regulatory approval, Client shall use its best efforts to
accommodate Provider’s request.

 
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE COMMISSION.
XXXXX INDICATES REDACTED LANGUAGE.
 
 
10

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




 
b.
Provider shall have review and approval rights of all Sale Contracts for
Customers purchasing the equivalent of, or greater than, XXXXX  MWh per day.

 
 
c.
Client shall be responsible for ensuring that all amounts due from Customers in
connection with any Sale Contract are invoiced.  Client shall ensure that all
payments from Customers shall be delivered to the Lockbox Account.

 
ARTICLE 5
LOCKBOX AGREEMENT, LOCKBOX ACCOUNT AND MINIMUM
BALANCE
 
5.1
Provider, Client and Bank have executed a Lockbox and Security Agreement dated
[____________], a copy of which is attached hereto as Exhibit 5 (the “Lockbox
Agreement”).  Such Lockbox Agreement shall be incorporated by reference in, and
made part of, this Agreement.  Pursuant to the terms of the Lockbox Agreement,
Client has established a demand deposit account (account number XXXXX) (the
“Lockbox Account”) for the deposit of funds received by Client pursuant to Sale
Contracts and for the disbursement of such funds to Client and to Provider as
described in Section 5.5 below.  The Parties agree that the execution of the
Lockbox Agreement and the establishment of the Lockbox Account shall be
conditions precedent to the execution of this Agreement.

 
5.2
All references in this Agreement to the “Lockbox Account” shall be deemed to be
references to the account established pursuant to the Lockbox Agreement,
irrespective of any differences in the terminology between this Agreement and
the Lockbox Agreement.

 
5.3
The Lockbox Account shall be maintained during the entire term of this
Agreement.  Notwithstanding anything to the contrary in any other agreement
between the Parties, Client shall be responsible for all fees and service
charges relating to the Lockbox Account.

 
5.4
As stated in Section 4.2(c), all Sale Contracts must specify that all payments
due to Client thereunder must be deposited into the Lockbox Account.  No other
accounts will be maintained by Client for deposit of funds.

 
5.5
Disbursements from the Lockbox Account shall be made pursuant to the following,
subject to the terms and conditions of the Credit Agreement:

 
 
a.
All disbursements shall require a written request from an authorized
representative of Client and a written approval of such request by
Provider.  However, upon the occurrence of an Event of Default, Provider may
authorize the Bank to disburse funds from the Lockbox Account to satisfy any
outstanding obligations of Client to Provider.

 
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE COMMISSION.
XXXXX INDICATES REDACTED LANGUAGE.


 
11

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




 
b.
Provider shall invoice Client for all fees under this Agreement each month
during the term of this Agreement.  Provider may net all fees due Provider from
the Lockbox Account.  If the Lockbox Account contains insufficient funds to
completely satisfy any such Provider invoice, Provider may extend Client’s
Payment due date with interest accruing at the commencement of such extension in
accordance with the Credit Agreement or Client may request a Commodity Loan in
accordance with the Credit Agreement.

 
 
c.
Client shall have the obligation to initiate with Provider the request for
disbursements from the Lockbox Account to Client’s transmission and distribution
utility providers and any other entities to which Client owes Payment.  Client
shall notify Provider of any such request no later than 12:00 p.m. CST three (3)
Business Days prior to the requested date of Payment.

 
 
d.
Client shall issue to Provider an estimate of Client’s Gross Margin before or on
XXXXX.  Such estimate shall request disbursement of Client’s monthly Gross
Margin generated from the previous month’s billed revenue and be accompanied by
supporting documentation.  The estimate shall also include a reconciliation of
the previous month’s estimated Gross Margin, or the amount authorized by
Provider, and the actual Gross Margin received into the Lockbox.  Provider shall
approve the requested disbursement at such time Provider satisfies itself that
the documentation provided by Client supports such estimate.  Provider shall
decide

 
whether such documentation supports the estimate by the close of business on the
30th of the month Client issues such estimate to Provider or no less than ten
(10) calendar days after receipt of such estimate, whichever provides Provider
the longer period of review.  Should Provider decide that the supporting
documentation does not support the estimated amount, Provider shall agree to
authorize disbursement, in its sole discretion, to Client in an amount that the
documentation does support on the Business Day following the 30th of such month
or ten (10) days from receipt of the applicable estimate, whichever period is
longer or, in the event that Provider is satisfied, in its sole and reasonable
discretion, that the documentation supports such requested amount, such amount
shall be authorized for disbursement to Client.
 
 
e.
Notwithstanding the foregoing Section 5.5d., on a monthly basis, after all
Payments referenced in Sections 5.5b. and c. above have been paid, and to the
extent there exist no other claims by Provider related to amounts owed by Client
to Provider or by third parties, then all remaining Gross Margin shall be
distributed to Client.  Provider agrees to authorize the release and
disbursement of such funds to Client as requested by Client pursuant to this
subsection 5.5e.

 
5.6
In the event interest accrues on the amounts held in the Lockbox Account and/or
against

 
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE COMMISSION.
XXXXX INDICATES REDACTED LANGUAGE.


 
12

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




 
the Minimum Balance (as defined below), Client shall be entitled to such
interest and Provider agrees to authorize disbursements of such accrued interest
to Client from time to time upon request by Client only so long as (i) Client
has no current outstanding Payment Obligations to Provider not covered by the
Lockbox Account balance, (ii) neither Party anticipates aggregate Payment
Obligations by Client to Provider beyond the Lockbox Account and Minimum Balance
balances for the subsequent month and (iii) Client is maintaining the Minimum
Balance and no future draw or sweep on such account is anticipated by Provider.

 
5.7
Neither Party shall make any modifications to the Lockbox Account or the Lockbox
Agreement without the prior written consent of the other Party.  This provision
shall survive the termination of this Agreement until all payment obligations,
including, without limitation, all obligations, whether paid or released, under
all Credit Guaranties due to Provider from Client, have been fully and finally
paid.  Failure to adhere to this provision shall be deemed to be an Event of
Default.

 
5.8
Client shall be responsible for all volumetric and financial accounting with
respect to the transactions entered into pursuant to this Agreement.  Within ten
(10) days after the end of each calendar month during the term of this
Agreement, Client shall deliver to Provider an accounting setting forth the
beginning and ending balances in the Lockbox Account, together with a
description (including amount) of each transaction conducted in connection with
this Agreement for the period referenced.

 
5.9
Client shall maintain a cash reserve in the Lockbox Account.  Client shall be
responsible for maintaining a minimum balance cash reserve (“Minimum Balance”)
as determined from time to time in the sole and absolute discretion of
Provider.  On the date Provider provides notice to Client for the initial
Minimum Balance, Client shall fund the Minimum Balance in the amount required by
Provider no later than two Business Days after such request.  As of the
Effective Date, the Minimum Balance required to be funded is XXXXX of Client’s
annual estimated levelized receivables for the first XXXXX following the
Effective Date and Provider, in its sole discretion, may reset such percentage
for each rolling three month period1 following the Effective Date to account for
load, Customer payment and price volatility.  Any reset shall be based on an
annual levelized estimate of receivables from such reset date.  In order to
assist Provider in calculating any reset, on or before the twentieth (20th) day
of each month, Client shall provide Provider an annual estimate of billed and
unbilled receivables broken down by month to be reviewed by Provider.  Such
estimate shall commence with the month2 following the provision of the
estimate.  Should Provider adjust the Minimum Balance upward, Client shall have
ten

 

--------------------------------------------------------------------------------

1 By way of example only, if the Effective Date is January 1, 2014, then each
calendar quarter would equal a three month rolling period. 
2 By way of example only, if such estimate is provided on March 20th, then the
estimate will commence with April and the estimate will represent April 1st
through March 30th.
 


PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.


 
13

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




 
(10) days to fund the incremental amount.  Should Provider adjust the Minimum
Balance downward, Client may request such decreased amount in a Gross Margin
request.  XXXXX “Qualified Institution” means a commercial bank or trust company
organized

 
under the laws of the United States or a political subdivision thereof or
foreign bank with a US branch office, with (i) a Credit Rating of at least (a)
“A-” by S&P and “A3” by Moody’s, if such entity is rated by both S&P and Moody’s
or (b) “A-” by S&P or “A3” by Moody’s, if such entity is rated by either S&P and
Moody’s, but not both, and (ii) having a capital and surplus of at least
$1,000,000,000.  “Credit Rating” shall mean with respect to an entity, the
respective ratings then assigned to its unsecured, senior long-term debt or
deposit obligations, not supported by third party credit enhancement, by S&P or
by Moody’s or if such entity does not have a rating for its unsecured, long-term
debt, then the rating assigned to such entity as its issuer credit rating
(corporate credit rating) by S&P or issuer rating by Moody’s.  “Moody’s” means
Moody’s Investors Service, Inc. or a successor (if any).  “S&P” means Standard &
Poor’s, a division of The McGraw-Hill Companies, Inc. or a successor (if any).
 
5.10
Client shall be allowed to withdraw funds from the Minimum Balance solely to
cover Bad Debt write-offs by Client after receiving approval and authorization
from Provider.  Any funds for the Minimum Balance used to cover such Bad Debt
write-offs shall be replenished in the account during the next billing period
between Provider and Client.

 
ARTICLE 6
REPORTING OBLIGATIONS / AUDIT RIGHTS
 
6.1
By 5:00 p.m. Eastern Prevailing Time on the 10th Business Day of each calendar
month during the term of this Agreement, Client shall submit to Provider
electronically (in Excel format or other acceptable format to Provider), a
report containing the following information, expressed in both dollars and
applicable units, with respect to obligations Client incurred in the immediately
preceding month:

 
 
a.
the Monthly Sale Obligations (including, the markets, market volumes, prices,
and aggregate monetary obligations associated therewith); and

 
 
b.
the Monthly Purchase Obligations (including, the suppliers, supply volumes,
prices, and aggregate monetary obligations associated therewith).

 
6.2
By 5:00 p.m. Eastern Prevailing Time on the 10th Business Day of each calendar
month or within two (2) Business Days of a request by Provider during the term
of this Agreement, Client shall submit to Provider electronically (in Excel
format or other acceptable format to Provider), a position report containing net
short or long open

 
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE COMMISSION.
XXXXX INDICATES REDACTED LANGUAGE.


 
14

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




 
positions in MWhs for fixed priced transactions, including ancillary services,
which can be hedged.

 
6.3
If applicable, at the request of Provider, Client shall grant Provider access to
Client’s electronic bulletin board nomination ERCOT Market Data scheduling
account with utilities or other entities; provided, however, that such access
shall be only for purposes of allowing Provider to monitor and review activity
by Client on such electronic bulletin boards, unless Provider is providing
scheduling services for Client in which case Provider

 


 
15

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]


 
shall have full rights to schedule deliveries and receipts of electric power or
manage associated services in respect of such electric power.
 
6.4
Client hereby grants to Provider the right to audit and review Client’s
contracts, books and records, together with any supporting documentation from
time to time during the term of this Agreement and thereafter for the applicable
period of time in which Provider is subject to a tax audit by applicable
federal, state or local taxing authorities.

 
6.5
Client shall provide to Provider, at Provider’s request, any and all other
information with respect to Client’s business that Provider may request from
time to time and Client shall provide such information in a format and on a
schedule acceptable to Provider in its sole discretion.

 
6.6
The reporting obligations under this Article are in addition to any and all
reporting obligations that may be set forth in the Credit Agreement.

 
ARTICLE 7
FEES
 
Provider shall invoice Client for the fees described in Sections 7.1 and 7.2 on
or about the eighth day of each calendar month during the term of this
Agreement.  All other Client Payment Obligations to Provider shall be invoiced
in accordance with their respective Payment provisions or provisions
herein.  Payment of such fees by Client shall be due on the XXXXX day of the
month in which such invoice is received; or if such day is not a Business Day,
then the next following Business Day.  All amounts invoiced to Client by
Provider or any part thereof that falls past due shall accrue interest at the
default rate of interest set forth in the Credit Agreement.
 
7.1
Administrative Fee

 
The Parties acknowledge that Provider will incur significant administrative
costs in connection with providing services to Client pursuant to this
Agreement.  In consideration for Provider providing such services to Client,
Client agrees to pay Provider an administrative fee in the amount of XXXXX per
month (“Administrative Fee”) for each calendar month or partial calendar month
during the term of this Agreement.
 
7.2
Transfer Price

 
The Parties shall be subject to transfer pricing as set forth in Exhibit 9 with
respect to Full Requirements Service invoices from Provider to Client.
 
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE COMMISSION.
XXXXX INDICATES REDACTED LANGUAGE.
 
 
16

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]


 
 
ARTICLE 8
CREDIT SUPPORT
 
In order to assist Client in the purchase of Full Requirements Service pursuant
to this Agreement and its sale to Customers, Provider may, in its sole and
absolute discretion, provide certain credit facilities to Client in accordance
with, and subject to the terms and conditions of, the Credit Agreement.  All of
Client’s obligations with respect to such credit facilities and all of its
obligations hereunder shall be secured by a first lien and security interest on
all of Client’s assets pursuant to the Security Agreement and by a first
priority pledge of all of the outstanding interest of Client pursuant to the
Pledge Agreement.  In the event of any conflict or inconsistency between the
provisions of this Agreement on the one hand and the Credit Agreement and other
Credit Documents on the other, the provisions of the Credit Agreement and other
Credit Documents shall control.
 
 
ARTICLE 9
INSURANCE
 
A.           Insurance Disclosure Obligations by Client.
 
Client shall obtain and maintain in effect during the term of this Agreement and
the obligations therein the insurance coverages specified below.  All insurance
obtained by Client pursuant to this Article 9 shall conform to the requirements
and conditions specified below.
 
(1)      Disclosure.
 
Client shall ensure that full and timely disclosure is made to Provider and its
insurance brokers of:
 
 
a.
all information which may be material to the insurers providing insurance
coverage in respect of any risk relating to the Client’s business or this
Agreement (the “Insurers”), and where Client is an insured, all information
specifically requested to be disclosed from time to time;

 
 
b.
all material information which insurance brokers, in relation to the relevant
policy, request for disclosure to the Insurers; and

 
 
c.
all other information, including any changes in the information previously
provided, which Client acting in accordance with good trading and marketing
practices, good business practices and in good faith could reasonably consider
to be material to the relevant insurance coverage.

 
(2)           Deductibles.  Client shall be liable for any and all deductibles
for insurance required by it under this Section 9(A).
 

 
17

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]




B.           Insurance Obtained and Maintained By Client.
 
Client shall provide and maintain in full force and effect, at Client’s expense,
the following insurance coverages, which shall be effective within ten (10)
calendar days following the execution of this Agreement, and shall continue
throughout the term of this Agreement and completion of any outstanding
obligations under this Agreement.
 
(1)      Third Party Liability.
 
Client shall obtain and maintain third party liability insurance written on
either (i) an occurrence basis, or (ii) a claims made basis under coverage that
is reasonably satisfactory to the Parties, with a combined single limit of
$2,000,000 per occurrence.
 
The terms of the policy coverage shall include premises/operations, collapse,
blanket contractual liability, and personal injury.  Provider shall be named as
an additional insured under such policy.
 
(2)      Worker’s Compensation and Employer’s Liability.
 
To the extent required by law, Client shall provide and maintain at all times
workers’ compensation with statutory limits and employer’s liability insurance
with limits not less than $1 million with respect to any of its employees.
 
(3)      Automobile Liability.
 
To the extent required by law, Client shall maintain automobile liability
insurance for its owned (if any), hired and non-owned automotive equipment.  For
hired and non-owned automobile liability, Client shall obtain and maintain
coverage written on either (i) an occurrence basis, or (ii) a claims made basis,
that is reasonably satisfactory to the Parties, with a combined single limit of
$2,000,000 per occurrence.
 
(4)      Employee Dishonesty.
 
Client shall obtain and maintain employee dishonesty insurance coverage written
on either (i) an occurrence basis, or (ii) a claims made basis under coverage
that is reasonably satisfactory to the Parties, with a combined single limit of
$250,000 per occurrence.
 
(5)      Other Covereage.
 
Client shall provide any other insurance required by any law or regulation.
 
C.           Notice of Cancellation.
 
All such policies shall provide, except as noted elsewhere herein, sixty (60)
days’ written notice by the insurance carrier to Client and Provider in the
event of cancellation, material change, or non-renewal, with the exception of
nonpayment of premium, in which case no less than thirty (30) days written
notice shall be provided.
 

 
18

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



 
D.           Severability of Interest.
 
All insurance required under this Agreement shall include a requirement that
substantially states:
 
Each of the several insureds or named insureds covered by a policy shall have
the same protection as if the policy had been issued individually to the insured
or named insured; provided, that the inclusion under the policy of more than one
insured shall not operate to increase the total liability of the insurer beyond
the limit of liability stated in the policy.
 
E.           Evidence of Insurance/Rights to Inspect, Review and Compliance.
 
 
a.
Prior to the execution of this Agreement, Client shall provide Provider with
certificates of insurance, executed by an authorized representative of Client’s
insurance carrier or broker, evidencing the coverages obtained by Client as
required in this Agreement.  Provider shall have the right but not the duty to
inspect and review any policies provided pursuant to this Agreement.

 
 
b.
If Client fails to comply with its obligations under this Article 9, Provider
shall have the right, but not the duty, to furnish or arrange, at its own
expense, all or any part of the insurance required of Client and recover all
associated costs from sums due or which may become due.  Failure to comply with
this Article 9 shall be an Event of Default.

 
 
ARTICLE 10
MASTER NETTING AGREEMENT
 
It is explicitly understood that this Agreement constitutes a master netting
agreement as defined within the meaning of the United States Bankruptcy Code, as
amended.
 
 
ARTICLE 11
NEW OPPORTUNITIES AND NON-SOLICITATION
 
To the extent the Parties agree that they want additional services to be
provided under this Agreement, the terms and conditions related to the provision
of such additional services shall be included in a written amendment to this
Agreement, which shall be executed by both Parties.  Further, in consideration
for the prices and fees quoted for provision of the services described herein,
Client agrees that during the term of this Agreement, Client shall not solicit
or enter into any similar arrangements or agreements with any third party for
services substantially similar to those described in this Agreement.  Provider
may enter into arrangements or agreements related to services substantially
similar to those described in this Agreement with other third parties that
conduct a similar business.
 

 
19

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



ARTICLE 12
LICENSING OF TRADEMARKS AND COPYRIGHTED MATERIALS
 
Provider does not permit Client to use any trademarks and/or copyrighted
materials relating to this Agreement, Provider and Provider’s Affiliates;
provided, however, that Client may request use of such material in writing and
Provider will review such request and make a determination as to any use of such
material in its sole and absolute discretion.  It is understood and agreed that
if Provider provides a license to use such materials, Provider will maintain
full and complete ownership of all such trademarks and copyrighted
materials.  Further, Client agrees to enter into trademark license agreements or
other agreements as may be necessary or appropriate to protect Provider’s and/or
its Affiliates trademark ownership, rights and interests.
 
 
ARTICLE 13
REPRESENTATIONS AND WARRANTIES
 
Each Party represents and warrants to the other Party that:  (i) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation; (ii) it has all regulatory authorizations
necessary for it to legally perform its obligations under this Agreement and
each transaction contemplated hereunder; (iii) the execution, delivery and
performance of this Agreement is within its powers, have been duly authorized by
all necessary action and do not violate any of the terms and conditions in its
governing documents, any contracts to which it is a party or any law, rule,
regulation, order or the like applicable to it; (iv) this Agreement and each
other document executed and delivered in accordance with this Agreement
constitutes its legally valid and binding obligation enforceable against it in
accordance with its terms; subject to any defenses pertaining to Bankruptcy,
insolvency, reorganization, and other laws affecting creditors’ rights
generally; (v) it is not Bankrupt and there are no proceedings pending or being
contemplated by it or, to its knowledge, threatened against it which would
result in it being or becoming Bankrupt; (vi) there is not pending or, to its
knowledge, threatened against it or any of its Affiliates any legal proceedings
that could materially adversely affect its ability to perform its obligations
under this Agreement; (vii) no Event of Default with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement; (viii) it
is acting for its own account, has made its own independent decision to enter
into this Agreement and as to whether this Agreement is appropriate or proper
for it based upon its own judgment, is not relying upon the advice or
recommendations of the other Party in so doing, and is capable of assessing the
merits of, and understands and accepts, the terms, conditions and risks of this
Agreement; and (ix) that all other representations and warranties in the
Exhibits with respect to, in connection with and arising out of this Agreement
are true and are hereby incorporated by reference into this Agreement.
 
Client represents and warrants to Provider that it is, and at all times, has
been and will be in compliance with all applicable federal, state, and local
laws, orders, ordinances, rules and regulations in its operations and in
performing its obligations under this Agreement.  Client agrees to take all
reasonable actions to ensure its and its employees’ compliance with all
applicable federal, state and local employment laws and employee benefit
laws.  Client also agrees it will take all reasonable actions to ensure its and
its employees’ compliance with all applicable federal, state and local
employment laws with regard to Client’s employees.
 

 
20

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



 
ARTICLE 14
INDEMNIFICATION
 
Each Party (the “Indemnifying Party”) shall indemnify, defend and hold harmless
the other Party, its Affiliates, and their respective directors, officers,
agents and employees against any and all third party claims, actions, damages,
and expenses (including reasonable attorneys’ fees) arising out of or relating
to the actions or inactions of the Indemnifying Party or its personnel in
connection with this Agreement, except to the extent caused by the other Party’s
willful misconduct or gross negligence.
 
 
ARTICLE 15
LIMITATION OF LIABILITY
 
FOR BREACH OF ANY PROVISION OF THIS AGREEMENT FOR WHICH AN EXPRESS REMEDY OR
MEASURE OF DAMAGES IS PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL
BE THE SOLE AND EXCLUSIVE REMEDY, THE OBLIGOR’S LIABILITY SHALL BE LIMITED AS
SET FORTH IN SUCH PROVISION AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN
EQUITY ARE WAIVED.  IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED
HEREIN, THE OBLIGOR’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY,
SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY AND ALL OTHER
REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED.  UNLESS EXPRESSLY HEREIN
PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION
DAMAGES, BY STATUTE, IN TORT OR CONTRACT OR WARRANTY.  IT IS THE INTENT OF THE
PARTIES THAT THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF
DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE
NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT,
OR ACTIVE OR PASSIVE.
 
 
ARTICLE 16
EVENTS OF DEFAULT; REMEDIES
 
16.1
An “Event of Default” shall mean, with respect to a Party (the “Defaulting
Party”), the occurrence of any of the following or as otherwise provided in this
Agreement:

 
 
a.
the failure of a Party to perform any of its material covenants or obligations
set forth in this Agreement, any Purchase Contract or Sale Contract or any other
agreement between the Parties entered into pursuant to or otherwise related to
this

 
 
 
21

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]


 
b.
Agreement, other than as expressly provided elsewhere in this Section 16.1, and
the continuation of such failure for two (2) Business Days after notice thereof
is given by the other Party to the Defaulting Party;

 
 
c.
the occurrence of an event described as an “event of default” in this Energy
Marketing Agreement, in any Purchase Contract or Sale Contract, in the ISDA
Master Agreement, in the Credit Agreement or in any other agreement between the
Parties entered into pursuant to or otherwise related to this Agreement;

 
 
d.
the failure to make, when due, any Payment required pursuant to this Agreement
if such failure is not remedied within two (2) Business Days after receipt of
written notice;

 
 
e.
any representation or warranty made by a Party herein is false or misleading in
any material respect when made or when deemed made;

 
 
f.
the Party files a petition or otherwise commences, authorizes, or acquiesces in
the commencement of a proceeding or cause under any Bankruptcy or similar law
for the protection of creditors or has such petition filed or proceeding
commenced against it, the Party otherwise becomes Bankrupt or insolvent (however
evidenced), the Party makes an assignment or any general arrangement for the
benefit of creditors or the Party is dissolved or has a resolution passed for
its winding up or liquidation;

 
 
g.
such Party consolidates with, or merges with or into, or transfers all or
substantially all of its assets to, another entity and, at the time of such
consolidation, amalgamation, merger or transfer, the resulting, surviving or
transferee entity fails to assume all the obligations of such Party under this
Agreement to which it or its predecessor was a party by operation of law or
pursuant to an agreement reasonably satisfactory to the other Party;

 
 
h.
if Client fails to provide adequate security for or assurance of its ability to
perform its obligations under any transaction within two (2) Business Days of a
written request by Provider;

 
 
i.
if Client fails to comply with Section 2.8 of this Agreement;

 
 
j.
a Party defaults under any contract between the Parties, including but not
limited to, the ISDA Master Agreement or otherwise;

 
 
k.
if Client undertakes any Speculative Trading;

 
 
l.
if Client fails to maintain its REP status; and

 

 
22

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



m.           if Client defaults under the XXXXX Agreement is otherwise
terminated for any reason whatsoever.
 
16.2
If an Event of Default with respect to a Defaulting Party shall have occurred
and be continuing, then the other Party (the “Non-Defaulting Party”), shall have
the right, at its option, to (i) designate a day (“Early Termination Date”), no
earlier than the day such notice is effective and no later than twenty (20) days
after such notice is effective, on which date this Agreement and all agreements
between the Parties entered into pursuant hereto shall be terminated, without,
however, affecting any liabilities of the Parties accrued hereunder or
thereunder before the Early Termination Date, (ii) to accelerate all amounts
owing between the Parties under this Agreement and all agreements between the
Parties entered into pursuant hereto, (iii) withhold any Payments due to the
Defaulting Party under this Agreement and all agreements between the Parties
entered into pursuant hereto, (iv) suspend further performance under this
Agreement and all agreements between the Parties entered into pursuant hereto
and (v) exercise any and all rights and remedies provided in the Credit
Agreement or the other Credit Documents.

 
 
ARTICLE 17
MISCELLANEOUS
 
17.1
Term

 
Unless terminated earlier pursuant to Section 16.2, this Agreement shall remain
in full force and effect from the Effective Date through three “contract years”,
and shall be automatically extended an additional six (6) months every six (6)
months commencing six (6) months following the Effective Date, until terminated
by either Party with no less than ninety (90) days and no greater than one
hundred and twenty (120) days written notice to the other Party prior to the
beginning of each contract year.  Such termination shall not affect or excuse
the performance of either Party under any provision of this Agreement that by
its terms survives such termination.  Further, such termination shall not affect
or excuse the performance by either Party under this Agreement or any agreement
between the Parties entered into pursuant hereto related to obligations which
were undertaken prior to such termination and which remain unperformed at the
time of such termination.  For the purpose of a “contract year” under this
Agreement, a contract year will commence on the first day of the prompt month
following the Effective Date.
 
17.2
Return of Documents and Information

 
Upon the termination or expiration of this Agreement pursuant to Sections 16.2
and 17.1, respectively, each Party shall return or destroy, and certify such
destruction, all documents, data, and Information belonging to the other Party
and shall cooperate fully to ensure that the termination of this Agreement and
the transition is accomplished in an efficient and businesslike manner.  One
copy of all such documents, data and Information
 
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.

 
23

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



belonging to a disclosing Party may be retained for record-keeping purposes by
the other Party’s counsel and may be retained to maintain compliance with any
regulatory record keeping requirements.
 
17.3
Notices

 
Except as otherwise provided herein, all notices to be served under this
Agreement shall be in writing and shall be deemed effectively given (i) when
personally delivered, (ii) when received by documented overnight delivery
service, (iii) when received by facsimile or other electronic means (to the
extent that receipt is confirmed), or (iv) on the US Postal Service date stamp
indicated on the return receipt for notices deposited as certified or registered
mail, return receipt requested, in the United States mail, with postage prepaid
thereon, to the individual(s) designated by each Party on Exhibit 8 with respect
to the activities specified thereon.
 
17.4
Assignment

 
The provisions of this Agreement will be binding upon and inure to the benefit
of the successors and assigns of each of the Parties hereto.  Client may not
assign this Agreement to any other person or entity without the prior written
consent of Provider.
 
Client hereby represents and warrants that all Purchase Contracts and Sale
Contracts along with all other applicable agreements related to Client’s
business are and shall be freely assignable to Provider upon the occurrence of
an Event of Default.  The foregoing representation and warranty is a material
provision to this Agreement.
 
17.5
Entire Agreement; Amendments

 
Except for additional agreements between the Parties expressly referenced herein
(the execution of which the Parties acknowledge will occur sometime after the
execution of this Agreement), this Agreement contains the entire understanding
and agreement of the Parties and shall form a single integrated agreement
between the Parties.  This Agreement may be modified, altered or amended only by
an agreement in writing, signed by both Parties.
 
17.6
Waiver

 
No waiver of any provision of this Agreement shall be valid or enforceable
unless in writing and signed by the Party against whom enforcement of the waiver
is sought.  The waiver of any provision of this Agreement, at any time, by
either Party, shall not constitute a waiver of future compliance with such
provision or a waiver of compliance with any other provision of this Agreement.
 
17.7
Governing Law; Jurisdiction; Jury Trial

 
This Agreement and all disputes arising hereunder shall be subject to, governed
by, and construed in accordance with the laws of the State of New York or the
laws of the United

 
24

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



States, as applicable, as if executed and to be performed wholly within the
State of New York.  The Parties hereby agree to exclusive jurisdiction in the
state and federal courts (“Courts”) of Detroit, Michigan and irrevocably waive
any objections which they may have now or hereafter to (i) the personal or
subject matter jurisdiction of the Courts, (ii) the venue of any proceedings
brought in the Courts, and (iii) that such proceedings have been brought in a
non-convenient forum.  Any final judgment (after appeal or expiration of time
for appeal) entered by such Court shall be conclusive and binding upon the
Parties and may be enforced in the Courts or any other jurisdiction to the
fullest extent permitted by law.  THE CLIENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


17.8
Severability

 
Except as otherwise set forth herein, in the event that any of the provisions
hereof are held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, all other provisions of this Agreement shall remain
enforceable to the fullest extent permitted by law.
 
17.9
Confidentiality

 
Each Party acknowledges that during the term of this Agreement, it will have
access to and receive oral and written information concerning the other Party
and the transactions entered into pursuant to or otherwise related to this
Agreement (collectively, the “Information”).  Each Party hereby agrees that it
will use the Information solely for the purposes related to this
Agreement.  Each Party hereby further agrees that, unless required by applicable
law, order, or rule or unless required to enforce or protect its rights under
this Agreement, it will not disclose any of the Information to any third party
other than such Party’s employees, Affiliates, lenders, counsel, accountants, or
other advisors.  Each Party further agrees that it will notify the other Party
of any proceeding of which it is aware that may result in disclosure of
Information and shall use reasonable efforts to prevent or limit such
disclosure.
 
Provider and Client agree that from time to time and at Provider’s sole
discretion, Provider may provide to Client certain reports, analyses,
projections, forecasts or other similar information in whatever form prepared,
summarized or compiled by third parties (“Reports”).  Client acknowledges and
understands that:
 
 
a.
in the event Provider provides any Reports, such service is performed at no cost
to Client and if a Report is provided, it is provided outside the scope of any
and all Provider obligations under this Agreement or any other agreement and
done so strictly on a pass through basis;

 

 
25

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



 
b.
Provider has not read, reviewed or commented on the Reports and is merely
passing on the Reports;

 
 
c.
the Reports simply represent another source of information that Client will, in
its own business discretion, use and analyze as it sees fit;

 
 
d.
Provider does not make any warranties or representations as to the accuracy or
correctness of any information contained in the Reports and hereby provides all
Reports, if any, on an “AS IS”, “WHERE IS” basis “WITH ALL FAULTS” and hereby
disclaims any and all express and implied warranties and NO IMPLIED STATUTORY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE SHALL APPLY;

 
 
e.
Provider hereby disclaims any and all liability, including without limitation,
loss of profit or revenues, cost of capital, cost of substitute services,
facilities, downtime costs, claims of Client’s Customers for such damages, or
for any other consequential, incidental, indirect, exemplary or punitive damages
whether a claim is brought in contract, indemnity, warranty, tort (including
without limitation simple and/or gross negligence), strict liability or
otherwise arising from the Reports; and

 
 
f.
Client agrees to indemnify, defend and hold harmless Provider for any and all
claims brought with respect to, or related to, the Reports.

 
17.10
Good Faith and Further Assurances

 
The Parties expressly accept their respective responsibility of good faith and
for fair dealing with regard to their obligations under this Agreement and agree
to take such further actions and execute such further documents as may be
reasonably necessary or appropriate to complete the transactions contemplated
hereunder.  Further, the Parties agree to execute such additional documents,
instruments, or agreements, (including amendments to this Agreement), and take
such further action as Provider may deem reasonably necessary to cure any error
or omission, to perfect any security interest granted by Client, to comply with
applicable law or regulation or otherwise effectuate the provisions or purposes
of this Agreement.
 
17.11
Headings, Exhibits

 
The headings used for the sections and articles herein are for convenience and
reference purposes only and shall in no way affect the meaning or interpretation
of the provisions of this Agreement.  Any and all Exhibits referenced in this
Agreement shall be incorporated herein by reference and shall be deemed to be an
integral part hereof.
 
17.12
Counterparts

 
This Agreement may be executed and acknowledged in multiple counterparts and by
different Parties in separate counterparts, each of which shall be an original
and all of
 

 
26

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



which when taken together shall be and constitute one and the same instrument.
 
17.13
Singular/Plural

 
Words importing the singular only also include the plural, and vice versa, where
the context requires.
 
17.14
Ambiguities, Conflicts and Inconsistencies



Client shall promptly notify Provider in writing of any apparent ambiguity or
conflict or inconsistency among any of the documents within the Agreement or
parts thereof.  The Parties will then meet to resolve such conflict, ambiguity
or inconsistency.  For purposes of resolution of any ambiguity, conflict or
inconsistency, the order of precedence of the documents in the Agreement shall
be as follows unless otherwise specified in this Agreement:


 
(i)
Credit Agreement



 
(ii)
Energy Marketing Agreement;



(ii)           ISDA Master Agreement;


 
(iii)
Transfer Price Schedule; and



 
(iv)
Agreement





IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year set forth above.
 


DTE ENERGY TRADING, INC.
SUMMER ENERGY, LLC
By:      /s/ Michael Hunt
By:      /s/ Neil Leibman
Name: Michael Hunt
Name:  Neil Leibman
Title:  Vice President
Title:    CEO –Summer Energy



4/23/2014

 
27

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



Exhibit 1


ISDA Master Agreement





 
28

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



Exhibit 2


Pledge Agreement

 
29

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



Exhibit 3


“Sale Contract” – End-user Base Agreement & Ordering Exhibit

 
30

--------------------------------------------------------------------------------

 

Exhibit 4


Credit Agreement

 
31

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



Exhibit 5
 
Lockbox Agreement
 
 

 
32

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



Exhibit 6


Security Agreement

 
33

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



Exhibit 7


Approved Service Territories


Approved NERC Regions / ISOs
and Utilities
States
1.      ERCOT
Texas
                       




 
34

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



Exhibit 8


Notices
 

 
35

--------------------------------------------------------------------------------

 
[PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]



 

Exhibit 9


Transfer Price Schedule


Provider’s offer price plus XXXXX/MWh for all Full Requirements Service.

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE US SECURITIES AND EXCHANGE
COMMISSION.  XXXXX INDICATES REDACTED LANGUAGE.
 
 
36

--------------------------------------------------------------------------------

 


